Plaintiff's evidence was sufficient to present a question of fact whether, upon accompanying his fellow-employee back to their place of employment in defendant's building on the night of the accident after regular working hours, the plaintiff entered the building as a business invitee or a mere licensee. If it is found that he was present in the building as a business invitee, the further question of fact is presented, did the injuries sustained by plaintiff, when he attempted to leave the building by means of a fire escape in the exigency of having doors and elevators closed and made unavailable to him as means of egress, result from a breach of legal duty owed to him by the defendant.
The judgments should be reversed and a new trial granted, with costs to abide the event.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, SEARS, LEWIS and CONWAY, JJ., concur.
Judgments reversed, etc. *Page 500